 1
                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON
 2
                                                              Nov 08, 2018
 3                      UNITED STATES DISTRICT COURT               SEAN F. MCAVOY, CLERK
                       EASTERN DISTRICT OF WASHINGTON
 4
     CHARLES LEE GILLENWATER,                   No. 2:18-CV-00263-SMJ
 5
                              Plaintiff,        ORDER DISMISSING CASE
 6
                 v.
 7
     LONNY R. SUKO, Senior, U.S.
 8   District Court Judge; ROSANNA M.
     PETERSON, U.S. District Court Judge;
 9   MICHAEL E. HOROWITZ, Inspection
     General – U.S. Department of Justice;
10   BART M. DAVIS, United States
     Attorney; JOSEPH H. HARRINGTON,
11   United States Attorney; TIMOTHY
     OHMS, Assistant United States
12   Attorney; P.J. DENNIS, United States
     Probation; FRANK L. CIKUTOVICH;
13   JEFFREY K. FINER; THOMAS O.
     Rice, Chief U.S. District Court Judge;
14   STANLEY A. BASTIAN, U.S. District
     Court Judge; MARY K. DIMKE,
15   Magistrate Judge; JOHN T.
     RODGERS, Magistrate Judge; B.
16   LYNN WINMILL, Chief U.S. District
     Court Judge; STEPHEN KENYON,
17   Clerk of the Court for the U.S. District
     Court for the District of Idaho; STAFF,
18   OFFICE OF THE CLERK OF THE
     COURT FOR THE DISTRICT COURT
19   FOR THE DISTRICT OF IDAHO,
     Names Unknown; EDWARD J.
20   LODGE, Senior District Court Judge;
     DAVID C. NYE, U.S. District Court


     ORDER DISMISSING CASE - 1
 1   Judge; CANDY W. DALE, U.S.
     Magistrate Judge; RONALD E. BUSH,
 2   Chief U.S. Magistrate Judge; U.S.
     COURT OF APPEALS FOR THE
 3   NINTH CIRCUIT EN BANC, Names
     Unknown – All Circuit Court Judges
 4   who had an opportunity to vote on any
     en banc petition filed by Charles Lee
 5   Gillenwater,

 6                              Defendants.

 7
           On October 11, 2018, the Court ordered Plaintiff to file proof of service of
 8
     the summons and complaint pursuant to Local Civil Rule 4(l) on or before
 9
     November 1, 2018. ECF No. 12. The Court warned Plaintiff that if he fails to do so,
10
     this case may be dismissed without prejudice under Federal Rule of Civil Procedure
11
     4(m). Id. Plaintiff failed to comply. Because Plaintiff has not effected service within
12
     ninety days of filing and has not shown good cause for the failure, the Court, having
13
     given Plaintiff advance notice, now dismisses this case without prejudice.
14
           Accordingly, IT IS HEREBY ORDERED:
15
           1.     All claims are DISMISSED WITHOUT PREJUDICE, with all
16
                  parties to bear their own costs and attorneys’ fees.
17
           2.     All pending motions are DENIED AS MOOT.
18
           3.     All hearings and other deadlines are STRICKEN.
19
           4.     The Clerk’s Office is directed to CLOSE this file.
20



     ORDER DISMISSING CASE - 2
 1         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 2   provide a copy to pro se Plaintiff.

 3         DATED this 8th day of November 2018.

 4
                         _________________________
 5                       SALVADOR MENDOZA, JR.
                         United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 3
